Plaintiffs appeal from an order marking the action off the General Calendar of the Trial Term of the Supreme Court in Kings County, and placing it on a Deferred Calendar, made in pursuance of subdivision (bb) of rule II of the Rules of said Trial Term (Bender’s Court Rules [1952 Cum. Supp.], p. 145). Order reversed, without costs, and the action is ordered restored to its regular position on the General Calendar. The affidavits of the physicians who treated the plaintiff wife for her injuries and plaintiffs’ bill of particulars do not indicate that this is a proper ease for application of the stated rule. Nolan, P. J., Adel, Wenzel, MaeCrate and Beldock, JJ., concur.